                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


 FEDERAL TRADE COMMISSION,                           )
                                                     )
        Plaintiff,                                   )    CASE NO. 3:19-CV-00055-GCM
                                                     )
        v.                                           )
                                                     )    STIPULATED PRELIMINARY
 GLOBAL ASSET FINANCIAL SERVICES                     )    INJUNCTION AS TO
 GROUP, LLC, et al.,                                 )    DEFENDANTS OMAR HUSSAIN
                                                     )    AND CEDAR ROSE HOLDINGS
        Defendants.                                  )    AND DEVELOPMENT, INC.
                                                     )
                                                     )
                                                     )
                                                     )

       Plaintiff Federal Trade Commission (“FTC”), commenced this civil action on February 4,

2019, pursuant to Section 13(b) of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §

53(b), and Section 814(a) of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692l(a). On February 4, 2019, on motion by the FTC, the Court entered an ex parte temporary

restraining order (“TRO”) with asset freeze, appointment of receiver, and other equitable relief

against Defendants Global Asset Financial Services Group, LLC, Regional Asset Maintenance,

LLC, 10D Holdings, Inc., Trans America Consumer Solutions, LLC, Midwestern Alliance, LLC,

LLI Business Innovations, LLC, TACS I, LLC, TACS II, LLC, TACS III, LLC, Cedar Rose

Holdings & Development, Inc., Ankh Ali, Aziza Ali, Kenneth Moody, David Carr, Jeremy

Scinta, and Omar Hussain. (ECF No. 5.) Now, the FTC, the Receiver, and Defendants Omar

Hussain and Cedar Rose Holdings and Development, Inc., (“Stipulating Defendants”), by and

through their undersigned counsel, have stipulated and agreed to the entry of a preliminary

injunction (“Order”).




                                           Page 1 of 32
                                  FINDINGS OF FACT

   By stipulation of the parties, the Court finds that:

1. The FTC and Stipulating Defendants have stipulated and agreed to the entry of this

   preliminary injunction order without any admission of wrongdoing or violation of law,

   and without a finding by the Court of law or fact other than stated below.

2. The Stipulating Defendants waive all rights to seek judicial review or otherwise challenge

   or contest the validity of this Order.

3. The FTC asserts that the Court has jurisdiction over the subject matter of this case, there

   is good cause to believe it will have jurisdiction over Defendants

4. The FTC asserts that venue in the Western District of North Carolina is proper under 28

   U.S.C. § 1391(b) and (c) and 15 U.S.C. § 53(b).

5. The FTC asserts that there is good cause to believe that the Stipulating Defendants have

   engaged and are likely to continue to engage in acts or practices that violate Section 5(a)

   of the FTC Act, 15 U.S.C. § 45(a), and the FDCPA, 15 U.S.C. §§ 1692 – 1692p, and that

   the FTC is therefore likely to prevail on the merits of this action.

6. The FTC asserts that there is good cause to believe that immediate and irreparable harm

   will result from the Stipulating Defendants’ alleged ongoing violations of Section 5(a) of

   the FTC Act and the FDCPA unless the Stipulating Defendants are immediately

   restrained and enjoined by Order of this Court.

7. The FTC asserts that there is good cause to believe that immediate and irreparable

   damage to the Court’s ability to grant effective final relief for consumers in the form of

   monetary restitution and/or disgorgement of ill-gotten gains will occur from the transfer,




                                        Page 2 of 32
       dissipation, or concealment by the Stipulating Defendants of their assets or business

       records unless the Stipulating Defendants are immediately restrained and enjoined by

       Order of this Court.

   8. The FTC asserts that good cause exists for continuing the asset freeze over the Stipulating

       Defendants’ assets and for continuing the receivership over the Receivership Entities.

   9. The FTC asserts that this order is in the public interest.

   10. No security is required of any agency of the United States for issuance of a preliminary

       injunction, Fed. R. Civ. P. 65(c).

                                            DEFINITIONS

       For the purpose of this Order, the following definitions shall apply:

A. “Asset” means any legal or equitable interest in, right to, or claim to, any property, wherever

   located and by whomever held.

B. “Consumer” means any person.

C. “Corporate Defendant(s)” means Defendants Global Asset Financial Services Group, LLC,

   Regional Asset Maintenance, LLC, 10D Holdings, Inc., Trans America Consumer Solutions,

   LLC, Midwestern Alliance, LLC, LLI Business Innovations, LLC, TACS I, LLC, TACS II,

   LLC, TACS III, LLC, Cedar Rose Holdings & Development, Inc., and each of their

   subsidiaries, affiliates, successors, and assigns.

D. “Debt” means any obligation or alleged obligation to pay money arising out of a transaction,

   whether or not such obligation has been reduced to judgment.

E. “Debt Portfolio” means spreadsheets, databases, tables, lists, or any other compilation of

   information describing debts or purported debts.




                                             Page 3 of 32
F. “Defendant(s)” means the Corporate Defendants and the Individual Defendants,

   individually, collectively, or in any combination.

G. “Document” is synonymous in meaning and equal in scope to the usage of “document” and

   “electronically stored information” in Federal Rule of Civil Procedure 34(a), Fed. R. Civ. P.

   34(a), and includes writings, drawings, graphs, charts, photographs, sound and video

   recordings, images, Internet sites, web pages, websites, electronic correspondence, including

   e-mail and instant messages, contracts, accounting data, advertisements, FTP Logs, Server

   Access Logs, books, written or printed records, handwritten notes, telephone logs, telephone

   scripts, receipt books, ledgers, personal and business canceled checks and check registers,

   bank statements, appointment books, computer records, customer or sales databases and any

   other electronically stored information, including Documents located on remote servers or

   cloud computing systems, and other data or data compilations from which information can be

   obtained directly or, if necessary, after translation into a reasonably usable form. A draft or

   non-identical copy is a separate document within the meaning of the term.

H. “Electronic Data Host” means any person or entity in the business of storing, hosting, or

   otherwise maintaining electronically stored information. This includes, but is not limited to,

   any entity hosting a website or server, and any entity providing “cloud based” electronic

   storage.

I. “Individual Defendant(s)” means Ankh Ali, Aziza Ali, Kenneth Moody, David Carr,

   Jeremy Scinta, and Omar Hussain, individually, collectively, or in any combination.

J. “Person” means a natural person, an organization or other legal entity, including a

   corporation, partnership, sole proprietorship, limited liability company, association,

   cooperative, or any other group or combination acting as an entity




                                           Page 4 of 32
K. “Receiver” means the temporary receiver appointed in Section XI of this Order and any

   deputy receivers that shall be named by the temporary receiver.

L. “Receivership Entities” means the Corporate Defendants as well as any other entity that has

   conducted any business related to Defendants’ debt collection or debt brokering, including

   receipt of Assets derived from any activity that is the subject of the Complaint in this matter,

   and that the Receiver determines is controlled or owned by any Defendant.

M. “Stipulating Defendants” means Omar Hussain and Cedar Rose Holdings and

   Development, Inc. and its successors and assigns, individually, collectively, or in any

   combination, and each of them by whatever names each might be known.

                                             ORDER

                         I.    PROHIBITED REPRESENTATIONS

       IT IS THEREFORE ORDERED that Stipulating Defendants, Stipulating Defendants’

   officers, agents, employees, and attorneys, and all other persons in active concert or

   participation with them, who receive actual notice of this Order by personal service or

   otherwise, whether acting directly or indirectly, in connection with the advertising,

   marketing, promoting, or offering for sale of any goods or services, are hereby restrained and

   enjoined from:

       A. Misrepresenting or assisting others in misrepresenting, expressly or by implication,

          any material fact, including, but not limited to:

              1. that any consumer is delinquent on a payday loan or other debt that any

                    Defendant or any other person has authority to collect;

              2. that any consumer has a legal obligation to pay any Defendant or any other

                    person;




                                           Page 5 of 32
       3. that non-payment of a purported debt will result in a consumer’s arrest,

           criminal prosecution, imprisonment, or in seizure, garnishment, or attachment

           of a consumer’s property or wages;

       4. that consumers have committed a fraud or a criminal act;

       5. that any Defendant or any other person has taken, intends to take, or has

           authority to take formal legal action against a consumer who fails to pay any

           debt;

       6. that any Defendant will serve, or arrange for a third party to serve, documents

           on a consumer;

       7. that any Defendant or any other person is an attorney or affiliated or

           associated with an attorney;

       8. that any Defendant or any other person is a law firm; or

       9. the character, amount, or legal status of a debt;

B. Communicating with third parties for purposes other than acquiring location

   information about a consumer, without having obtained directly the prior consent of

   the consumer or the express permission of a court of competent jurisdiction, and

   when not reasonably necessary to effectuate a postjudgment judicial remedy;

C. Placing telephone calls without meaningfully disclosing the caller’s identity;

D. Failing to disclose or disclose adequately (1) in the initial communication with a

   consumer that any Defendant or any other person is a debt collector attempting to

   collect a debt and that any information obtained will be used for that purpose, or (2)

   in subsequent communications with consumers that any Defendant or any other

   person is a debt collector;




                                   Page 6 of 32
E. Threatening to take action that is not lawful or that any Defendant or any other person

   does not intend to take;

F. Using any false representation or deceptive means to collect or attempt to collect a

   debt, or to obtain information concerning a consumer;

G. Using a business, company, or organization name other than the true name of

   Defendants’ business, company, or organization;

H. Failing to provide consumers, within five days after the initial communication with a

   consumer, a written notice containing: (1) the amount of the debt; (2) the name of the

   creditor to whom the debt is owed; (3) a statement that unless the consumer, within

   thirty days after receipt of the notice, disputes the validity of the debt, or any portion

   thereof, the debt will be assumed to be valid by Defendants; (4) a statement that if the

   consumer notifies Defendants in writing within the thirty-day period that the debt, or

   any portion thereof, is disputed, Defendants will obtain verification of the debt or a

   copy of a judgment against the consumer and a copy of such verification or judgment

   will be mailed to the consumer by Defendants; and (5) a statement that, upon the

   consumer’s written request within the thirty-day period, Defendants will provide the

   consumer with the name and address of the original creditor, if different from the

   current creditor;

I. Marketing, distributing, or selling Debt Portfolios that list loans that the lenders have

   not, in fact, made to the consumers identified in such portfolios, or Debts that

   Defendants do not have the right to collect;

J. Providing others with the means and instrumentalities to misrepresent, or assist others

   in misrepresenting, directly or indirectly, expressly or by implication, that consumers




                                    Page 7 of 32
          owe debts or that a debt collector has obtained the rights to collect from a consumer;

          and

   K. Engaging in any conduct that violates the FDCPA, 15 U.S.C. §§ 1692-1692p.

    II.      PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

   IT IS FURTHER ORDERED that the Stipulating Defendants, and their officers, agents,

employees, and attorneys, and all other persons in active concert or participation with any of

them, who receive actual notice of this Order, whether acting directly or indirectly, are

hereby restrained and enjoined from:

   A. Selling, renting, leasing, transferring, or otherwise disclosing, the name, address, birth

          date, telephone number, email address, credit card number, bank account number,

          Social Security number, or other financial or identifying information of any person

          that any Defendant obtained in connection with any activity that pertains to the

          subject matter of this Order; and

   B. Benefitting from or using the name, address, birth date, telephone number, email

          address, credit card number, bank account number, Social Security number, or other

          financial or identifying information of any person that any Defendant obtained in

          connection with any activity that pertains to the subject matter of this Order.

   C. Provided, however, that Stipulating Defendants may disclose such identifying

          information to a law enforcement agency, to their attorneys as required for their

          defense, as required by any law, regulation, or court order, or in any filings, pleadings

          or discovery in this action in the manner required by the Federal Rules of Civil

          Procedure and by any protective order in the case.

 III.      ACCOUNTING FOR DEBT PORTFOLIOS AND CHAINS OF TITLE




                                          Page 8 of 32
   IT IS FURTHER ORDERED that Stipulating Defendants, within ten (10) business days

of entry of this Order, shall provide to FTC counsel:

   A. An accounting of all Debt Portfolios that have been distributed, placed, collected on,

       sold, or acquired (including acquisitions made for the purpose of collection) by

       Stipulating Defendants, their subsidiaries, officers, agents, or employees since June 1,

       2014, by providing a report to FTC counsel that sets forth the following details:

       1. The current owner(s) of each Debt Portfolio;

       2. The filenames, titles, or other descriptions of each Debt Portfolio;

       3. The location(s) where each Debt Portfolio is stored and any username or

           password required to access any computer or electronic files, including but not

           limited to information stored, hosted or otherwise maintained by an Electronic

           Data Host;

       4. Any compensation related to the distribution, sale, acquisition, placement, or

           collection of each Debt Portfolio;

       5. The full names, addresses, and telephone numbers of each seller of each Debt

           Portfolio;

       6. The full names, address and telephone numbers of each purchaser of each Debt

           Portfolio;

       7. The full names, addresses and telephone numbers of the Person(s) that provided

           all or part of the records in each Debt Portfolio;

       8. The full names, addresses and telephone numbers of the Person(s) that issued or

           originated the debts described in each Debt Portfolio;




                                       Page 9 of 32
        9. The full names, addresses and telephone numbers of the Person(s) that ever held

           or transferred title to the debts described in each Debt Portfolio;

        10. The full names, addresses and telephone numbers of any Electronic Data Host

           that was used to store, host, or otherwise maintain each Debt Portfolio; and

        11. The full names, addresses and telephone numbers of any Financial Institution that

           processed payments related to the sale or acquisition of each Debt Portfolio.

   B. Along with this accounting, Stipulating Defendants shall produce copies of all

        documents and records relating to the chain of title of each Debt Portfolio described

        in the accounting.

                                IV.    ASSET FREEZE

   IT IS FURTHER ORDERED that except as set forth in Sections IV.F, IV.G, and IV.H

of this Order, Stipulating Defendants and their officers, agents, employees, and attorneys,

and all other persons in active concert or participation with any of them, who receive actual

notice of this Order, whether acting directly or indirectly, are hereby restrained and enjoined

from:

   A. Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

        concealing, dissipating, disbursing, assigning, relinquishing, spending, withdrawing,

        granting a lien or security interest or other interest in, or otherwise disposing of any

        Assets that are:

           1.      owned or controlled, directly or indirectly, by any Defendant;

           2.      held, in part or in whole, for the benefit of any Defendant;

           3.      in the actual or constructive possession of any Defendant; or




                                        Page 10 of 32
       4.       owned or controlled by, in the actual or constructive possession of, or

                otherwise held for the benefit of, any corporation, partnership, asset

                protection trust, or other entity that is directly or indirectly owned,

                managed or controlled by any Defendant.

B. Opening or causing to be opened any safe deposit boxes, commercial mail boxes, or

   storage facilities titled in the name of any Defendant or subject to access by any

   Defendant, except as necessary to comply with written requests from the Receiver

   acting pursuant to its authority under this Order;

C. Incurring charges or cash advances on any credit, debit, or ATM card issued in the

   name, individually or jointly, of any Corporate Defendant or any corporation,

   partnership, or other entity directly or indirectly owned, managed, or controlled by

   any Defendant or of which any Defendant is an officer, director, member, or

   manager. This includes any corporate bankcard or corporate credit card account for

   which any Defendant is, or was on the date that this Order was signed, an authorized

   signor; or

D. Cashing any checks or depositing any money orders or cash received from

   consumers, clients, or customers of any Defendant.

E. The Assets affected by this Section shall include: (1) all Assets of Defendants as of

   the time this Order is entered; and (2) Assets obtained by Defendants after this Order

   is entered if those Assets are derived from any activity that is the subject of the

   Complaint in this matter or that is prohibited by this Order. This Section does not

   prohibit any transfers to the Receiver or repatriation of foreign Assets specifically

   required by this order.




                                    Page 11 of 32
   F. The asset freeze provisions of this Order shall not apply to (1) Bank of America

       account number xx9019 in the name of Omar Hussain;

   G. Defendant Omar Hussain may retain and spend income received from employment

       unrelated to debt collection or debt brokering performed after the date of entry of this

       Order provided, however, that he shall first deposit such income into Bank of

       America account number xx9019.

   H. Defendant Omar Hussain may retain and spend assets acquired by loan or gift after

       the date of entry of this Order only after identifying such assets to FTC counsel. This

       subsection does not apply to loans or gifts valued at less than $500.

     V.     DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES

   IT IS FURTHER ORDERED that any financial or brokerage institution, Electronic

Data Host, credit card processor, payment processor, merchant bank, acquiring bank,

independent sales organization, third party processor, payment gateway, insurance company,

business entity, or person who receives actual notice of this Order (by service or otherwise)

that: (a) has held, controlled, or maintained custody, through an account or otherwise, of any

Document on behalf of any Stipulating Defendant or any Asset that has been owned or

controlled, directly or indirectly, by any Stipulating Defendant; held, in part or in whole, for

the benefit of any Stipulating Defendant; in the actual or constructive possession of any

Stipulating Defendant; or owned or controlled by, in the actual or constructive possession of,

or otherwise held for the benefit of, any corporation, partnership, asset protection trust, or

other entity that is directly or indirectly owned, managed or controlled by any Stipulating

Defendant; (b) has held, controlled, or maintained custody, through an account or otherwise,

of any Document or Asset associated with credits, debits, or charges made on behalf of any




                                       Page 12 of 32
Stipulating Defendant, including reserve funds held by payment processors, credit card

processors, merchant banks, acquiring banks, independent sales organizations, third party

processors, payment gateways, insurance companies, or other entities; or (c) has extended

credit to any Stipulating Defendant, including through a credit card account, shall:

   A. Hold and retain within its control and prohibit Stipulating Defendants from

       withdrawing, removing, assigning, transferring, pledging, encumbering, disbursing,

       dissipating, converting, selling, gifting, or otherwise disposing of any accounts,

       assets, funds, or other property that are owned by, held in the name of, for the benefit

       of, or otherwise controlled by, directly or indirectly, any Stipulating Defendant(s), in

       whole or in part, except for those identified in Sections IV.F, IV.G, and IV.H of this

       Order or except as directed by further order of the Court or as directed in writing by

       the Receiver regarding accounts, documents, or assets owned by, held in the name of,

       for the benefit of, or otherwise controlled by, any Receivership Entity; provided,

       however, that this provision does not prohibit an Individual Defendant from incurring

       charges on a personal credit card established prior to entry of this Order, up to the

       pre-existing credit limit;

   B. Deny the Stipulating Defendants access to any safe deposit box titled in the name of

       any Defendant(s), individually or jointly, or subject to access by any Defendant(s),

       whether directly or indirectly;

   C. Provide FTC counsel and the Receiver, within three (3) days of receiving a copy of

       this Order, a sworn statement setting forth, for each Asset or account covered by this

       Section:

       1. The identification number of each such account or Asset;




                                         Page 13 of 32
       2. The balance of each such account, or a description of the nature and value of each

           such Asset as of the close of business on the day on which this Order is served,

           and, if the account or other Asset has been closed or removed, the date closed or

           removed, the total funds removed in order to close the account, and the name of

           the person or entity to whom such account or other Asset was remitted; and

       3. The identification of any safe deposit box, commercial mail box, or storage

           facility that is either titled in the name, individually or jointly, of any Stipulating

           Defendant, or is otherwise subject to access by any Stipulating Defendant; and

   D. Upon the request of FTC counsel or the Receiver, promptly provide FTC counsel and

       the Receiver with copies of all records or other Documents pertaining to any account

       covered by this Section or Asset, including originals or copies of account

       applications, account statements, signature cards, checks, drafts, deposit tickets,

       transfers to and from the accounts, including wire transfers and wire transfer

       instructions, all other debit and credit instruments or slips, currency transaction

       reports, 1099 forms, and all logs and records pertaining to safe deposit boxes,

       commercial mail boxes, and storage facilities.

   E. Provided, however, that that a financial institution does not have to provide the

       information required in sub-sections C and D if (1) the financial institution has

       complied with the similar provision set forth in the TRO; and (2) the information

       provided has not changed.

                        VI.    FINANCIAL DISCLOSURES

   IT IS FURTHER ORDERED that each Stipulating Defendant, within ten (10) days of

entry of this Order, shall prepare and deliver to FTC counsel and the Receiver:




                                       Page 14 of 32
   A. Completed financial statements on the forms attached to the TRO as Attachment A

       (Financial Statement of Individual Defendant) for Omar Hussain, and Attachment B

       (Financial Statement of Corporate Defendant) for Cedar Rose Holdings and

       Development, Inc.; and

   B. Completed the form attached to the TRO as Attachment C (IRS Form 4506, Request

       for Copy of a Tax Return) for each Stipulating Defendant.

   C. For each Stipulating Defendant, a completed statement, verified under oath, of all

       payments, transfers or assignments of funds, assets, or property worth $1,000 or more

       since January 1, 2015. Such statement shall include: (a) the amount transferred or

       assigned; (b) the name of each transferee or assignee; (c) the date of the transfer or

       assignment; and (d) the type and amount of consideration paid the Stipulating

       Defendant. Each statement shall specify the name and address of each financial

       institution and brokerage firm at which the Stipulating Defendant has accounts or safe

       deposit boxes. Said statements shall include assets held in foreign as well as domestic

       accounts.

   D. Provided, that the Stipulating Defendants do not have to provide such financial

       reports if (1) they have complied with Section VI in the TRO; and (2) the information

       provided has not changed.

                   VII.    FOREIGN ASSET REPATRIATION

   IT IS FURTHER ORDERED that within five (5) days following entry of this Order,

each Stipulating Defendant shall:

   A. Provide FTC counsel and the Receiver with a full accounting, verified under oath and

       accurate as of the date of this Order, of all Assets, Documents, and accounts outside




                                      Page 15 of 32
   of the United States which are: (1) titled in the name, individually or jointly, of any

   Stipulating Defendant; (2) held by any person or entity for the benefit of any

   Stipulating Defendant or for the benefit of, any corporation, partnership, asset

   protection trust, or other entity that is directly or indirectly owned, managed or

   controlled by any Stipulating Defendant; or (3) under the direct or indirect control,

   whether jointly or singly, of any Stipulating Defendant;

B. Take all steps necessary to provide FTC counsel and Receiver access to all

   Documents and records that may be held by third parties located outside of the

   territorial United States of America, including signing the Consent to Release of

   Financial Records appended to the TRO as Attachment D.

C. Transfer to the territory of the United States and all Documents and Assets located in

   foreign countries which are: (1) titled in the name, individually or jointly, of any

   Stipulating Defendant; (2) held by any person or entity for the benefit of any

   Stipulating Defendant or for the benefit of, any corporation, partnership, asset

   protection trust, or other entity that is directly or indirectly owned, managed or

   controlled by any Stipulating Defendant; or (3) under the direct or indirect control,

   whether jointly or singly, of any Stipulating Defendant; and

D. The same business day as any repatriation, (1) notify the Receiver and FTC counsel

   of the name and location of the financial institution or other entity that is the recipient

   of such Documents or Assets; and (2) serve this Order on any such financial

   institution or other entity.

       VIII.    NON-INTERFERENCE WITH REPATRIATION




                                   Page 16 of 32
   IT IS FURTHER ORDERED that Stipulating Defendants, their officers, agents,

employees, and attorneys, and all other persons in active concert or participation with any of

them, who receive actual notice of this Order, whether acting directly or indirectly, are

hereby restrained and enjoined from taking any action, directly or indirectly, which may

result in the encumbrance or dissipation of foreign Assets, or in the hindrance of the

repatriation required by this Order, including, but not limited to:

   A. Sending any communication or engaging in any other act, directly or indirectly, that

       results in a determination by a foreign trustee or other entity that a “duress” event has

       occurred under the terms of a foreign trust agreement until such time that all

       Stipulating Defendants’ Assets have been fully repatriated pursuant to this Order; or

   B. Notifying any trustee, protector or other agent of any foreign trust or other related

       entities of either the existence of this Order, or of the fact that repatriation is required

       pursuant to a court order, until such time that all Stipulating Defendants’ Assets have

       been fully repatriated pursuant to this Order.

                     IX.     CONSUMER CREDIT REPORTS

   IT IS FURTHER ORDERED that the FTC may obtain credit reports concerning any

Stipulating Defendants pursuant to Section 604(a)(1) of the Fair Credit Reporting Act, 15

U.S.C. 1681b(a)(1), and that, upon written request, any credit reporting agency from which

such reports are requested shall provide them to the FTC.

                       X.    PRESERVATION OF RECORDS

   IT IS FURTHER ORDERED that Stipulating Defendants, their officers, agents,

employees, and attorneys, and all other persons in active concert or participation with any of




                                        Page 17 of 32
them, who receive actual notice of this Order, whether acting directly or indirectly, are

hereby restrained and enjoined from:

   A. Destroying, erasing, falsifying, writing over, mutilating, concealing, altering,

       transferring, or otherwise disposing of, in any manner, directly or indirectly,

       Documents that relate to: (1) the business, business practices, Assets, or business or

       personal finances of any Defendant; (2) the business practices or finances of entities

       directly or indirectly under the control of any Defendant; or (3) the business practices

       or finances of entities directly or indirectly under common control with any other

       Defendant; and

   B. Failing to create and maintain Documents that, in reasonable detail, accurately, fairly,

       and completely reflect Stipulating Defendants’ incomes, disbursements, transactions,

       and use of Stipulating Defendants’ Assets.

                  XI.    CONTINUATION OF RECEIVERSHIP

   IT IS FURTHER ORDERED that Cotten Wright shall continue to serve as Receiver of

the Receivership Entities with full powers of an equity receiver. The Receiver shall be solely

the agent of this Court in acting as Receiver under this Order.

              XII.      DUTIES AND AUTHORITY OF RECEIVER

   IT IS FURTHER ORDERED that the Receiver is directed and authorized to

accomplish the following:

   A. Assume full control of Receivership Entities by removing, as the Receiver deems

       necessary or advisable, any director, officer, independent contractor, employee,

       attorney, or agent of any Receivership Entity from control of, management of, or

       participation in, the affairs of the Receivership Entity;




                                       Page 18 of 32
B. Take exclusive custody, control, and possession of all Assets and Documents of, or in

   the possession, custody, or under the control of, any Receivership Entity, wherever

   situated;

C. Take exclusive custody, control, and possession of all Documents or Assets

   associated with credits, debits, or charges made on behalf of any Receivership Entity,

   wherever situated, including reserve funds held by payment processors, credit card

   processors, merchant banks, acquiring banks, independent sales organizations, third

   party processors, payment gateways, insurance companies, or other entities;

D. Conserve, hold, manage, and prevent the loss of all Assets of the Receivership

   Entities, and perform all acts necessary or advisable to preserve the value of those

   Assets. The Receiver shall assume control over the income and profits therefrom and

   all sums of money now or hereafter due or owing to the Receivership Entities. The

   Receiver shall have full power to sue for, collect, and receive, all Assets of the

   Receivership Entities and of other persons or entities whose interests are now under

   the direction, possession, custody, or control of, the Receivership Entities. Provided,

   however, that the Receiver shall not attempt to collect any amount from a consumer if

   the Receiver believes the consumer’s debt to the Receivership Entities has resulted

   from the deceptive acts or practices or other violations of law alleged in the

   Complaint in this matter, without prior Court approval;

E. Obtain, conserve, hold, manage, and prevent the loss of all Documents of the

   Receivership Entities, and perform all acts necessary or advisable to preserve such

   Documents. The Receiver shall: divert mail; preserve all Documents of the

   Receivership Entities that are accessible via electronic means (such as online access




                                  Page 19 of 32
   to financial accounts and access to electronic documents held onsite or by Electronic

   Data Hosts, by changing usernames, passwords or other log-in credentials; take

   possession of all electronic Documents of the Receivership Entities stored onsite or

   remotely; take whatever steps necessary to preserve all such Documents; and obtain

   the assistance of the FTC’s Digital Forensic Unit for the purpose of obtaining

   electronic documents stored onsite or remotely;

F. Choose, engage, and employ attorneys, accountants, appraisers, and other

   independent contractors and technical specialists, as the Receiver deems advisable or

   necessary in the performance of duties and responsibilities under the authority

   granted by this Order;

G. Make payments and disbursements from the receivership estate that are necessary or

   advisable for carrying out the directions of, or exercising the authority granted by,

   this Order, and to incur, or authorize the making of, such agreements as may be

   necessary and advisable in discharging his or her duties as Receiver. The Receiver

   shall apply to the Court for prior approval of any payment of any debt or obligation

   incurred by the Receivership Entities prior to the date of entry of this Order, except

   payments that the Receiver deems necessary or advisable to secure Assets of the

   Receivership Entities, such as rental payments;

H. Take all steps necessary to secure and take exclusive custody of each location from

   which the Receivership Entities operate their businesses. Such steps may include, but

   are not limited to, any of the following, as the Receiver deems necessary or advisable:

   (1) securing the location by changing the locks and alarm codes and disconnecting

   any internet access or other means of access to the computers, servers, internal




                                  Page 20 of 32
   networks, or other records maintained at that location; and (2) requiring any persons

   present at the location to leave the premises, to provide the Receiver with proof of

   identification, and/or to demonstrate to the satisfaction of the Receiver that such

   persons are not removing from the premises Documents or Assets of the Receivership

   Entities. Law enforcement personnel, including, but not limited to, police or sheriffs,

   may assist the Receiver in implementing these provisions in order to keep the peace

   and maintain security. If requested by the Receiver, the United States Marshal will

   provide appropriate and necessary assistance to the Receiver to implement this Order

   and is authorized to use any necessary and reasonable force to do so;

I. Take all steps necessary to prevent the modification, destruction, or erasure of any

   web page or website registered to and operated, in whole or in part, by any

   Receivership Entities, and to provide access to all such web page or websites to the

   FTC’s representatives, agents, and assistants, as well as Defendants and their

   representatives;

J. Enter into and cancel contracts and purchase insurance as advisable or necessary;

K. Prevent the inequitable distribution of Assets and determine, adjust, and protect the

   interests of consumers who have transacted business with the Receivership Entities;

L. Make an accounting, as soon as practicable, of the Assets and financial condition of

   the receivership and file the accounting with the Court and deliver copies thereof to

   all parties;

M. Institute, compromise, adjust, appear in, intervene in, defend, dispose of, or otherwise

   become party to any legal action in state, federal or foreign courts or arbitration

   proceedings as the Receiver deems necessary and advisable to preserve or recover the




                                  Page 21 of 32
   Assets of the Receivership Entities, or to carry out the Receiver’s mandate under this

   Order, including but not limited to, actions challenging fraudulent or voidable

   transfers;

N. Issue subpoenas to obtain Documents and records pertaining to the Receivership, and

   conduct discovery in this action on behalf of the receivership estate, in addition to

   obtaining other discovery as set forth in this Order;

O. Open one or more bank accounts at designated depositories for funds of the

   Receivership Entities. The Receiver shall deposit all funds of the Receivership

   Entities in such designated accounts and shall make all payments and disbursements

   from the receivership estate from such accounts. The Receiver shall serve copies of

   monthly account statements on all parties;

P. Maintain accurate records of all receipts and expenditures incurred as Receiver;

Q. Allow the FTC’s representatives, agents, and assistants, as well as Stipulating

   Defendants’ representatives and Stipulating Defendants themselves, reasonable

   access to the premises of the Receivership Entities, or any other premises where the

   Receivership Entities conduct business. The purpose of this access shall be to inspect

   and copy any and all books, records, Documents, accounts, and other property owned

   by, or in the possession of, the Receivership Entities or their agents. The Receiver

   shall have the discretion to determine the time, manner, and reasonable conditions of

   such access;

R. Allow the FTC’s representatives, agents, and assistants, as well as Stipulating

   Defendants and their representatives reasonable access to all Documents in the

   possession, custody, or control of the Receivership Entities;




                                  Page 22 of 32
   S. Cooperate with reasonable requests for information or assistance from any state or

       federal civil or criminal law enforcement agency;

   T. Suspend business operations of the Receivership Entities if in the judgment of the

       Receiver such operations cannot be continued legally and profitably;

   U. If the Receiver identifies a nonparty entity as a Receivership Entity, promptly notify

       the entity as well as the parties, and inform the entity that it can challenge the

       Receiver’s determination by filing a motion with the Court. Provided, however, that

       the Receiver may delay providing such notice until the Receiver has established

       control of the nonparty entity and its assets and records, if the Receiver determines

       that notice to the entity or the parties before the Receiver establishes control over the

       entity may result in the destruction of records, dissipation of assets, or any other

       obstruction of the Receiver’s control of the entity; and

   V. If in the Receiver’s judgment the business operations cannot be continued legally and

       profitably, take all steps necessary to ensure that any of the Receivership Entities’

       web pages or websites relating to the activities alleged in the Complaint cannot be

       accessed by the public, or are modified for consumer education and/or informational

       purposes, and take all steps necessary to ensure that any telephone numbers

       associated with the Receivership Entities cannot be accessed by the public, or are

       answered solely to provide consumer education or information regarding the status of

       operations.

   XIII.    TRANSFER OF RECEIVERSHIP PROPERTY TO RECEIVER

   IT IS FURTHER ORDERED that Stipulating Defendants and any other person, with

possession, custody or control of property of, or records relating to, the Receivership Entities




                                       Page 23 of 32
shall, upon notice of this Order by personal service or otherwise, fully cooperate with and

assist the Receiver in taking and maintaining possession, custody, or control of the Assets

and Documents of the Receivership Entities and immediately transfer or deliver to the

Receiver possession, custody, and control of, the following:

   A. All Assets held by or for the benefit of the Receivership Entities;

   B. All Documents or Assets associated with credits, debits, or charges made on behalf of

       any Receivership Entity, wherever situated, including reserve funds held by payment

       processors, credit card processors, merchant banks, acquiring banks, independent

       sales organizations, third party processors, payment gateways, insurance companies,

       or other entities;

   C. All Documents of or pertaining to the Receivership Entities;

   D. All computers, electronic devices, mobile devices and machines used to conduct the

       business of the Receivership Entities;

   E. All Assets and Documents belonging to other persons or entities whose interests are

       under the direction, possession, custody, or control of the Receivership Entities; and

   F. All keys, codes, user names and passwords necessary to gain or to secure access to

       any Assets or Documents of or pertaining to the Receivership Entities, including

       access to their business premises, means of communication, accounts, computer

       systems (onsite and remote), Electronic Data Hosts, or other property.

   G. In the event that any person or entity fails to deliver or transfer any Asset or

       Document, or otherwise fails to comply with any provision of this Section, the

       Receiver may file an Affidavit of Non-Compliance regarding the failure and a motion

       seeking compliance or a contempt citation.




                                      Page 24 of 32
          XIV.      PROVISION OF INFORMATION TO RECEIVER

   IT IS FURTHER ORDERED that Stipulating Defendants shall immediately provide to

the Receiver:

   A. A list of all Assets and accounts of the Receivership Entities that are held in any name

       other than the name of a Receivership Entity, or by any person or entity other than a

       Receivership Entity;

   B. A list of all agents, employees, officers, attorneys, servants and those persons in

       active concert and participation with the Receivership Entities, or who have been

       associated or done business with the Receivership Entities; and

   C. A description of any documents covered by attorney-client privilege or attorney work

       product, including files where such documents are likely to be located, authors or

       recipients of such documents, and search terms likely to identify such electronic

       documents.

                 XV.    COOPERATION WITH THE RECEIVER

   IT IS FURTHER ORDERED that the Stipulating Defendants, and their officers, agents,

employees, and attorneys, all other persons in active concert or participation with any of

them, and any other person with possession, custody, or control of property of or records

relating to the Receivership entities who receive actual notice of this Order shall fully

cooperate with and assist the Receiver. This cooperation and assistance shall include, but is

not limited to, providing information to the Receiver that the Receiver deems necessary to

exercise the authority and discharge the responsibilities of the Receiver under this Order;

providing any keys, codes, user names and passwords required to access any computers,

electronic devices, mobile devices, and machines (onsite or remotely) and any cloud account




                                       Page 25 of 32
(including specific method to access account) or electronic file in any medium; advising all

persons who owe money to any Receivership Entity that all debts should be paid directly to

the Receiver; and transferring funds at the Receiver’s direction and producing records related

to the Assets and sales of the Receivership Entities.

           XVI.     NON-INTERFERENCE WITH THE RECEIVER

   IT IS FURTHER ORDERED that Stipulating Defendants, and their officers, agents,

employees, attorneys, and all other persons in active concert or participation with any of

them, who receive actual notice of this Order, and any other person served with a copy of this

Order, are hereby restrained and enjoined from directly or indirectly:

   A. Interfering with the Receiver’s efforts to manage, or take custody, control, or

       possession of, the Assets or Documents subject to the receivership;

   B. Transacting any of the business of the Receivership Entities;

   C. Transferring, receiving, altering, selling, encumbering, pledging, assigning,

       liquidating, or otherwise disposing of any Assets owned, controlled, or in the

       possession or custody of, or in which an interest is held or claimed by, the

       Receivership Entities; or

   D. Refusing to cooperate with the Receiver or the Receiver’s duly authorized agents in

       the exercise of their duties or authority under any order of this Court.

                          XVII.     STAY OF ACTIONS

   IT IS FURTHER ORDERED that, except by leave of this Court, during the pendency

of the receivership ordered herein, Stipulating Defendants, Stipulating Defendants’ officers,

agents, employees, attorneys, and all other persons in active concert or participation with any

of them, who receive actual notice of this Order, and their corporations, subsidiaries,




                                       Page 26 of 32
divisions, or affiliates, and all investors, creditors, stockholders, lessors, customers and other

persons seeking to establish or enforce any claim, right, or interest against or on behalf of

Defendants, and all others acting for or on behalf of such persons, are hereby enjoined from

taking action that would interfere with the exclusive jurisdiction of this Court over the Assets

or Documents of the Receivership Entities, including, but not limited to:

   A. Filing or assisting in the filing of a petition for relief under the Bankruptcy Code, 11

       U.S.C. § 101 et seq., or of any similar insolvency proceeding on behalf of the

       Receivership Entities;

   B. Commencing, prosecuting, or continuing a judicial, administrative, or other action or

       proceeding against the Receivership Entities, including the issuance or employment

       of process against the Receivership Entities, except that such actions may be

       commenced if necessary to toll any applicable statute of limitations;

   C. Filing or enforcing any lien on any asset of the Receivership Entities, taking or

       attempting to take possession, custody, or control of any Asset of the Receivership

       Entities; or attempting to foreclose, forfeit, alter, or terminate any interest in any

       Asset of the Receivership Entities, whether such acts are part of a judicial proceeding,

       are acts of self-help, or otherwise.

   D. Provided, however, that this Order does not stay: (1) the commencement or

       continuation of a criminal action or proceeding; (2) the commencement or

       continuation of an action or proceeding by a governmental unit to enforce such

       governmental unit’s police or regulatory power; or (3) the enforcement of a judgment,

       other than a money judgment, obtained in an action or proceeding by a governmental

       unit to enforce such governmental unit’s police or regulatory power.




                                        Page 27 of 32
                 XVIII.      COMPENSATION OF RECEIVER

   IT IS FURTHER ORDERED that the Receiver and all personnel hired by the Receiver

as herein authorized, including counsel to the Receiver and accountants, are entitled to

reasonable compensation for the performance of duties pursuant to this Order and for the cost

of actual out-of-pocket expenses incurred by them, from the Assets now held by, in the

possession or control of, or which may be received by, the Receivership Entities. The

Receiver shall file with the Court and serve on the parties periodic requests for the payment

of such reasonable compensation, with the first such request filed no more than sixty (60)

days after the date of entry of this Order. The Receiver shall not increase the hourly rates

used as the bases for such fee applications without prior approval of the Court.

                           XIX.      RECEIVER’S BOND

   IT IS FURTHER ORDERED that the bond in the amount of $1,000 previously filed by

the Receiver with the Clerk of this Court shall remain in effect, conditioned that the Receiver

will well and truly perform the duties of the office and abide by and perform all acts the

Court directs.

                          XX.     RECEIVER’S REPORTS

   IT IS FURTHER ORDERED that the Receiver shall report periodically to this Court

regarding: (1) the steps taken by the Receiver to implement the terms of this Order; (2) the

value of all liquidated and unliquidated assets of the Receivership Entities; (3) the sum of all

liabilities of the Receivership Entities; (4) the steps the Receiver intends to take in the future

to: (a) prevent any diminution in the value of assets of the Receivership Entities, (b) pursue

receivership assets from third parties, and (c) adjust the liabilities of the Receivership

Entities, if appropriate; (5) whether the business of the Receivership Entities can be operated




                                        Page 28 of 32
lawfully and profitably; and (6) any other matters which the Receiver believes should be

brought to the Court’s attention. Provided, however, if any of the required information

would hinder the Receiver’s ability to pursue receivership assets, the portions of the

Receiver’s report containing such information may be filed under seal and not served on the

parties.

           XXI.      DISTRIBUTION OF ORDER BY DEFENDANTS

    IT IS FURTHER ORDERED that within three (3) calendar days of entry this Order,

Stipulating Defendants shall provide a copy of this Order to each affiliate, telemarketer,

marketer, sales entity, successor, assign, member, officer, director, employee, agent,

independent contractor, client, attorney, spouse, subsidiary, division, and representative of

any Stipulating Defendant, and shall, within ten (10) days from the date of entry of this

Order, and provide the FTC and the Receiver with a sworn statement that this provision of

the Order has been satisfied, which statement shall include the names, physical addresses,

phone number, and email addresses of each such person or entity who received a copy of the

Order. Furthermore, Stipulating Defendants shall not take any action that would encourage

officers, agents, members, directors, employees, salespersons, independent contractors,

attorneys, subsidiaries, affiliates, successors, assigns or other persons or entities in active

concert or participation with them to disregard this Order or believe that they are not bound

by its provisions.

                         XXII.     EXPEDITED DISCOVERY

    IT IS FURTHER ORDERED that, notwithstanding the provisions of the Fed. R. Civ. P.

26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a), 34, and 45, the FTC

and the Receiver are granted leave, at any time after service of this Order, to conduct limited




                                        Page 29 of 32
expedited discovery for the purpose of discovering: (1) the nature, location, status, and

extent of Stipulated Defendants’ Assets; (2) the nature, location, and extent of Stipulating

Defendants’ business transactions and operations; (3) Documents reflecting Stipulating

Defendants’ business transactions and operations; or (4) compliance with this Order. The

limited expedited discovery set forth in this Section shall proceed as follows:

   A. The FTC and the Receiver may take the deposition of parties and non-parties. Forty-

       eight (48) hours’ notice shall be sufficient notice for such depositions. The

       limitations and conditions set forth in Rules 30(a)(2)(B) and 31(a)(2)(B) of the

       Federal Rules of Civil Procedure regarding subsequent depositions of an individual

       shall not apply to depositions taken pursuant to this Section. Any such deposition

       taken pursuant to this Section shall not be counted towards the deposition limit set

       forth in Rules 30(a)(2)(A) and 31(a)(2)(A) and depositions may be taken by telephone

       or other remote electronic means;

   B. The FTC and the Receiver may serve upon parties requests for production of

       Documents or inspection that require production or inspection within five (5) days of

       service, provided, however, that three (3) days of notice shall be deemed sufficient for

       the production of any such Documents that are maintained or stored only in an

       electronic format;

   C. The FTC and the Receiver may serve upon parties interrogatories that require

       response within five (5) days after the FTC serves such interrogatories;

   D. The FTC and the Receiver may serve subpoenas upon non-parties that direct

       production or inspection within five (5) days of service;




                                       Page 30 of 32
   E. Service of discovery upon a party to this action, taken pursuant to this Section, shall

       be sufficient if made by facsimile, email, or by overnight delivery; and

   F. Any expedited discovery taken pursuant to this Section is in addition to, and is not

       subject to, the limits on discovery set forth in the Federal Rules of Civil Procedure

       and the Local Rules of this Court. The expedited discovery permitted by this Section

       does not require a meeting or conference of the parties, pursuant to Rules 26(d) & (f)

       of the Federal Rules of Civil Procedure.

                     XXIII.       SERVICE OF THIS ORDER

   IT IS FURTHER ORDERED that copies of this Order may be served by any means,

including facsimile transmission, electronic mail or other electronic messaging, personal or

overnight delivery, U.S. Mail or FedEx, by agents and employees of the FTC, by any law

enforcement agency, or by private process server, upon the Stipulating Defendants or any

person (including any financial institution) that may have possession, custody or control of

any Asset or Document of any Defendant, or that may be subject to any provision of this

Order pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure. For purposes of this

Section, service upon any branch, subsidiary, affiliate or office of any entity shall effect

service upon the entire entity.

       XXIV.      CORRESPONDENCE AND SERVICE ON THE FTC

   IT IS FURTHER ORDERED that, for the purpose of this Order, all correspondence

and service of pleadings on the FTC shall be addressed to: Quinn Martin, Federal Trade

Commission, 600 Pennsylvania Avenue NW, Room CC-10232, Washington, DC 20580,

email: qmartin@ftc.gov.

                   XXV.       RETENTION OF JURISDICTION




                                       Page 31 of 32
   IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for

all purposes.




                               Signed: February 15, 2019




                                   Page 32 of 32
